PER CURIAM.
This case involves the adequacy of the refiling of a chattel mortgage, as required by section 8565 of the General Code of Ohio, in order to preserve the validity of lien as against creditors, purchasers, and subsequent mortgagees without notice. Section 8564 provides that before original filing of a chattel mortgage for this purpose, the mortgagee “must state thereon, under oath, the amount of the claim, and that it is just and unpaid,” Section 8565, however, omits provision that such statement shall be “thereon” and requires only that in order to preserve the lien of such mortgage, it, or a copy, must be refiled “together with a statement, verified as provided in section 8564,” and “a statement exhibiting the interest of the mortgagee in the property * *
 Giving full effect to the doctrine of strict compliance with the provisions of these sections in avoidance of the mischief they were intended to prevent (Benedict v. Peters, 58 Ohio St. 527, 51 N. E. 37), we adopt the reasoning of Judge Sater in Columbus Merchandise Co. v. Kline (D. C.) 248 F. 296, and hold that the provisions of section 8565 are sufficiently complied with where the requisite statement is upon a separate sheet of paper but so firmly fastened to the original mortgage, or copy, as to be nondetaehable without necessarily leaving evidence of the fraud practiced by a substitution. See also Oglesbey v. National Box Board Co., 25 Ohio Cir. Ct. R. (N. S.) 61.
The judgment of the District Court is accordingly affirmed.